DETAILED ACTION
This office action addresses Applicant’s response filed on 17 February 2021.  Claims 1, 4-6, 8, 11-13, 15, 18, 19, and 21 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-6, 8, 11-13, 15, 18, 19, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8, and 15 have been amended to recite, “merging a branch to the COG for the first sink and the second sink, wherein the branch comprises one or more shared latches for the first sink and the second sink”.  It is not clear what the claimed merging entails, because the claim states “merging a branch … wherein the branch comprises one or more shared latches”.  As written, the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 5, 8, 11, 12, 15, 18, 19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0127018 to Alpert in view of US 2004/0225984 to Tsao, US 2006/0136854 to Arp, US 7,363,606 to Mo, US 9,519,744 to Migatz (hereinafter, “Ramji”) , US 2006/0294485 to Kaul, US 2009/0210843 to Berry, US 6,725,389 to Tetelbaum, and US 2004/0237060 to Igarashi.
Regarding claim 1, Alpert discloses a computer-implemented method (Fig. 2) for creating a circuit design using a generated tree (Fig. 1; ¶36), the method comprising:

determining, by the processor, a location of a source and one or more sinks within the design area, calculating, by the processor, a center of gravity (COG) based on the location of the one or more sinks (¶32);
connecting, by the processor, the COG to each of the one or more sinks, and connecting, by the processor, the COG to the source (Figs. 1 and 3B; ¶8, 32, and 36; source 4/66 occupies COG and further connects to sinks 60, such as latches 2), wherein connecting the COG to each of the one or more sinks comprises:
providing a wire connecting from the COG to each of the one or more latches and each of the one or more sinks (Figs. 1 and 3B),
wherein placement of each of the one or more latches is based on a valid placement region determination for each of the one or more sinks (Figs. 3B-3D, ¶32-34 determine valid placement regions for the sinks and latches, latches repositioned based on the determination).
In the event that Alpert is found to be unclear regarding connecting the COG to the source, Tsao also discloses connecting the COG to the source (Figs. 1 
Alpert does not appear to explicitly disclose placing one or more latches between the COG and each of the one or more sinks, wherein the placement of each of the one or more latches is based on a valid placement region determination for each of the one or more sinks and each of the one or more latches, and wherein the valid placement region determination is determined graphically by constructing a diamond shaped figure around each sink of the one or more sinks and each latch in the one or more latches, wherein each point on the diamond shaped figure is within one clock cycle of the associated sink.
Arp discloses inserting pipelining latches within a placement boundary defined by a maximum length a signal can propagate in one clock cycle, such that a source, latches, and a sink are within one clock cycle of the next upstream/downstream elements (¶13 and 32).  Mo discloses performing flip-flop insertion starting from the receiving pin (sink), in which flip-flops are inserted 
The application of Arp, Mo, and Ramji to Alpert would fairly suggest, to persons having ordinary skill in the art, inserting pipeline latches on the interconnect paths between Alpert’s sources and sinks, where the valid placement for the inserted latches are within one clock cycle of the source, sink, and upstream/downstream latches in the same pipeline (as taught by Arp), starting from the sinks (as taught by Mo), which would satisfy the limitations of placing one or more latches between the COG and each of the one or more sinks, wherein the placement of each of the one or more latches is based on a valid placement region determination for each of the one or more sinks and each of the one or more latches, and wherein each point on the geometric figure is within one clock cycle of the associated sink.  Furthermore, the valid placement region determined by Arp could easily be represented graphically, as taught by Ramji, thus satisfying the limitations of the valid placement region determination being determined graphically by constructing a geometric figure.
KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Alpert is directed to placing a source at a COG of a set of sinks and connecting the source to those sinks.  Arp teaches that, in order to achieve timing closure, wire lengths between elements should not exceed the distance a signal can propagate in one clock cycle, and pipeline registers should be inserted on a signal path when the path exceeds that maximum distance.  Mo further teaches that insertion of pipeline elements can be performed starting from the receiver side, where the inserted elements are placed as far upstream of the receiver as possible while still satisfying cycle time constraints.  Finally, Ramji discloses that valid placement regions (such as that disclosed by Arp) can be determined graphically.  The teachings of Arp, Mo, and Ramji are directly applicable to Alpert in the same way to produce the same benefit of achieving timing closure when connecting Alpert’s source to the sinks while inserting a minimum number of necessary latches on each connecting path so that no wire segment between any two connected elements exceeds the maximum length that a signal could propagate in one clock 
Alpert does not appear to explicitly disclose selecting a sub-unit within the valid placement region to place each latch based on minimizing sub-unit crossings by the wire connected from the COG to each of the one or more latches.  Kaul discloses this limitation (Figs. 2A/2B and 9; ¶7-8 and 54).  It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Alpert, Tsao, Arp, Mo, Ramji, and Kaul, because doing so would have involved merely the routine use of a known technique to improve similar methods in the same way.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1396.  Specifically, Alpert discloses routing between sinks and sources in different partitions.  Kaul discloses an improvement to routing between different partitions whereby feedthrough constraints and logical pin constraints prevent extraneous partition boundary crossings.  Kaul’s teachings are directly applicable to Alpert’s routing process in the same way, so that Alpert would not route paths through additional partitions unnecessarily.
Alpert does not appear to explicitly disclose determining an arrival time for one or more branches, each comprising one or more latches, connecting the COG to each of the one or more sinks, and recalculating the COG in response to one or more branches having a different arrival time in comparison to other branches of the one or more branches.
i.e. arrival time difference)).  Igarashi similarly discloses calculating a centroid to equalize propagation delay (¶87).
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Alpert, Tsao, Arp, Mo, Ramji, Kaul, Berry, Tetelbaum, and Igarashi, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of determining a center/centroid placement location for a clock source/buffer to minimize clock skew in a clock staging tree.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Specifically, Alpert discloses a placement and clock tree generation process in which a COG of connected clock sinks is calculated.  Berry discloses that a COG is connected to sinks through a series of intermediate 
Alpert does not appear to explicitly disclose that minimizing sub-unit crossings by the wire comprises identifying at least one overlap of two or more diamond shaped figures around a first sink and a second sink and merging a branch to the COG for the first sink and the second sink, wherein the branch comprises one or more shared latches for the first sink and the second sink.  However, as discussed above in the rejections under § 112, it is not clear what the “merging” actually entails.  Nevertheless, Ramji discloses that minimizing sub-unit crossings by the wire comprises identifying at least one overlap of two or more diamond shaped figures around a first sink and a second sink and merging 
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Alpert, Tsao, Arp, Mo, Kaul, Berry, Tetelbaum, Igarashi, and Ramji, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of merging pipeline latches to reduce power consumption and wiring area.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  As discussed above, Alpert is directed to placing a source at a COG of a set of sinks and connecting the source to those sinks.  Arp teaches that, in order to achieve timing closure, wire lengths between elements should not exceed the distance a signal can propagate in one clock cycle, and pipeline registers should be inserted on a signal path when the path exceeds that maximum distance.  Mo further teaches that insertion of pipeline elements can be performed starting from the receiver side, where the inserted elements are placed as far upstream of the receiver as possible while still satisfying cycle time constraints.  Ramji discloses that valid placement regions (such as that disclosed by Arp) can be determined through diamond-shaped regions around each element, and that overlaps between the diamond-shaped regions indicate potential placement locations for shared elements.  Ramji 
The teachings of Arp, Mo, and Ramji are directly applicable to Alpert in the same way to produce the same benefit of achieving timing closure when connecting Alpert’s source to the sinks while inserting a minimum number of shared multi-bit latches based on overlapping valid placement regions, in order to reduce power consumption and wiring area.
Regarding claim 4, Alpert discloses that each of the one or more latches is placed within an associated determined placement region or on a border of the determined placement region (Figs. 3B-3D).  Arp (¶13 and 32), and Ramji (Fig. 5) also disclose this limitation.  Motivation to combine remains consistent with claim 1.
Regarding claim 5, Alpert discloses that each of the one or more latches is placed within an associated determined placement region or on a border of the determined placement region at a location minimizing a distance between each of the one or more latches and the COG (Fig. 3B-3D; ¶33-34).  Arp (¶32; next latch is placed the maximum distance from the previous latch – i.e., further from where the connection is being routed from, and closer to where it is being routed to) and Mo (col. 5, lines 36-44; placement location is selected to be most 
Claims 8, 11, and 12 are directed to a computer program product for performing the method of claims 1, 4, and 5.  Alpert discloses a computer program product for performing the claimed method (Fig. 2).
Claims 15, 18, and 19 are directed to a system comprising a storage medium and processor for performing the method of claims 1, 4, and 5.  Alpert discloses a computer system comprising a storage medium and processor for performing the claimed method (Fig. 2).
	Regarding claim 21, Alpert discloses causing the microelectronic device to be fabricated (¶2, 5, and 6).

Claims 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alpert in view of Tsao, Arp, Mo, Ramji, Kaul, Berry, Tetelbaum, and Igarashi, and further in view of US 2006/0190899 to Migatz.
Regarding claims 6 and 13, Alpert discloses that the valid placement region determination is determined based on a maximum distance (¶36), but does not appear to explicitly specify that the distance is rectilinear.  As discussed above with regard to claim 1, Arp also discloses that the valid placement determination is determined based on a maximum distance (¶13, 16).  Migatz 
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Alpert, Tsao, Arp, Mo, Ramji, Kaul, Berry, Tetelbaum, Igarashi, and Migatz, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of defining a valid placement region for typical rectilinear routing.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Specifically, Alpert already discloses that the maximum distance is based on a wirelength.  Migatz discloses that wires are typically routed in a rectilinear fashion, and so a placement region defined based on maximum wiring distance is a diamond.  The teachings of Migatz are directly applicable to Alpert in the same way so that Alpert’s placement region is based on the rectilinear wiring distance disclosed by Migatz, so that Alpert’s placement would be compatible with typical designs having rectilinear routing (Migatz, ¶46).

Response to Arguments
Applicant’s arguments with respect to claims 1, 4-6, 8, 11-13, 15, 18, 19, and 21 have been considered but are moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIC LIN whose telephone number is (571)270-3090.  The examiner can normally be reached on M-F 07:30-17:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

25 March 2021




/ARIC LIN/            Examiner, Art Unit 2851